Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-27-2009

Sheldon Craig Jackso v. City of Phila Police
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-4494




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Sheldon Craig Jackso v. City of Phila Police" (2009). 2009 Decisions. Paper 1302.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1302


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
AMENDED
ALD-163                                                     NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                    No. 08-4494
                                    ___________

                          SHELDON CRAIG JACKSON,
                                            Appellant

                                          v.

               THE CITY OF PHILA. POLICE DEPARTMENT,
             AND HIS TWO PLAIN CLOTHES POLICE OFFICERS;
                  MARILYN MURRAY, ASSISTANT D.A.
                 ____________________________________

                  On Appeal from the United States District Court
                     for the Eastern District of Pennsylvania
                             (D.C. Civil No. 08-04553)
                    District Judge: Honorable John P. Fullam
                   ____________________________________

      Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
      or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 April 23, 2009

          Before: SLOVITER, FUENTES and JORDAN, Circuit Judges

                           (Opinion filed: May 27, 2009)
                                    _________

                                     OPINION
                                     _________

PER CURIAM

    Sheldon Jackson filed this pro se § 1983 action in the Eastern District of
Pennsylvania, alleging multiple violations of his constitutional rights in connection with

the arrest and prosecution that led to his current incarceration. The District Court

dismissed the complaint as Heck-barred, and Jackson timely appealed from that order.

For the reasons that follow, we will affirm.

       On June 15, 2004, Jackson pleaded nolo contendere in the Philadelphia Court of

Common Pleas to charges of attempted sexual assault and corrupting the morals of a

minor. He was sentenced to an aggregate term of incarceration of six to twelve years.

Jackson has attempted, without success, to invalidate his conviction on several occasions

over the last four years by way of collateral attack proceedings. In the instant civil action,

Jackson claims that Appellees have violated his Fifth and Fourteenth Amendment Due

Process rights because his conviction was predicated on their “false information, false

arrest, false detention, false conviction, [and] false trial.” He also professes his “actual

innocence” of criminal wrongdoing.

       The doctrine of Heck v. Humphrey, 512 U.S. 477 (1994), precludes § 1983 claims

whose success “would necessarily imply the invalidity” of a conviction or sentence that

has not already been reversed, expunged, declared invalid, or called into question by a

federal court’s issuance of a writ of habeas corpus. Id. at 487. The District Court

properly concluded that this doctrine applies to Jackson’s § 1983 action, as none of the

aforementioned prerequisites is present in his case.

       There being no substantial question presented by Jackson’s appeal, we will



                                               2
summarily affirm the District Court’s order. See LAR 27.4; I.O.P. 10.6. Jackson’s

pending motion for summary action is denied.




                                           3